DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/11/2021.	
3.	Claims 1-6, 8-11 are pending. Claims 1-6, 8-11 are under examination on the merits. Claims 1 8 are amended. Claim 7 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-6, 8-11  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Objections
6.	Claim 1 is objected to because of the following informalities: It is suggested that “the adhesive layer has a thickness of 0.01 to 3.0µm and, and the polarizer has a thickness of 2 to 30µm" be deleted and " the adhesive layer has a thickness of 0.01 to 3.0 µm and, and the polarizer has a thickness of 2 to 30 µm" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An erequest that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   


8.	Claims 1-6, 8-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-8 of copending Application No. 15/557,253 (US Pub. No. 2018/0052269 A1, hereinafter ””269”). Although the claims at issue are not identical, they are not patentably distinct from each other because the “2696 recites a polarizing film comprising; a polarizer and a cured resin layer formed on at least one surface of  the polarizer by curing a curable resin composition, wherein the curable resin composition contains a compound represented by formula (1), 

    PNG
    media_image1.png
    106
    177
    media_image1.png
    Greyscale

wherein X represents a functional group comprising a reactive group, and R1 and R2 each independently represent a hydrogen atom or an optionally substituted, aliphatic hydrocarbon, aryl, or heterocyclic group, and a compound represented by formula (2), 
    PNG
    media_image2.png
    112
    227
    media_image2.png
    Greyscale

wherein R3 is a hydrogen atom or a methyl group, R4 and R5 are each independently a hydrogen atom, an alkyl group, a hydroxyalkyl group, an alkoxyalkyl group, or a cyclic ether
4 and R5 may form a heterocyclic ring, a content of the compound represented by formula (2) in the curable resin composition is 0.01 to 80% by weight and a transparent protective film having a thickness of 40 to 100 µm, wherein the cured resin layer is an adhesive layer, and the transparent protective film is provided on at least one surface of the polarizer with the adhesive layer interposed between the polarizer and the transparent protective film, an optical film comprising a laminate, wherein the laminate comprises the polarizing film, and an image display device comprising the polarizing film. Given that a polarizing film comprising: an adhesive layer comprising an adhesive resin composition, a polarizer, and a substrate, the adhesive resin composition directly adheres the polarizer and the substrate to each other,
the adhesive resin composition comprising a curable resin composition as presently read on the 
a polarizing film disclosed in “269 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of “269 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (WO 2013/147192 A1, equivalent to US Pub. No, 2015/0049380 A1; hereinafter “”380”) in view et al.(WO 2015182704 A1, equivalent to US Pub. No, 2017/0068031 A1; hereinafter “”031”) or Makoto Ishiguro (WO 2015053359 A1, equivalent to US Pub. No, 2016/0223719 A1; hereinafter “”719”). 

Regarding claims 1-3: “380 teaches a polarizing film (Page 1, [0008]) comprising an adhesive layer comprising an adhesive resin composition a polarizer, and a substrate (Page 1, [0008]), the adhesive resin composition directly adheres the polarizer and the substrate to each other ((Page 1, [0008];Page 20, Claim 1), the adhesive resin composition comprising a curable resin composition (Page 2, [0018]), a radical polymerization initiator B having a hydrogen withdrawing effect (Page 2, [0018]; Page 2, [0020]), and one or more radical polymerizable compounds C (Page 1, [0017]; Page 2, [0018]), the adhesive layer has a thickness of 0.01 to 3.0 µm (Page 2, [0037]), and, and the polarizer has a thickness of 2 to 30 µm (Page 3, [0050]). “380 does not  expressly teach the adhesive resin composition comprising a compound A represented by the general formula (1) as set forth.    

    PNG
    media_image3.png
    91
    219
    media_image3.png
    Greyscale

However, “031 teaches an adhesive resin composition for adhering a polarizer and a substrate to each other (Page 3, [0044]; Page 11, [0191]; Page 18, [0243]-[0244]), comprising a curable resin composition for optically anisotropic layer (Page 16, [0229]; Page 17, Table), comprising a compound A as vertical aligning agent (S02), a radical polymerization initiator B having a hydrogen withdrawing effect such as KAYACURE DETX, and one or more radical polymerizable compounds C such as ethylene oxide-modifies trimethylolpropane triacrylate (Page 16, [0229]; Page 17, Table). 

    PNG
    media_image4.png
    67
    303
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    199
    277
    media_image5.png
    Greyscale

“031 teaches the curable resin composition for optically anisotropic layer (Page 16, [0229]; Page 17, Table),wherein the radical polymerization initiator B is at least one selected from thioxanthone-based photopolymerization initiatorssuch as KAYACURE DETX (Page 16, [0229]; Page 17, Table), wherein the radical polymerizable compound(s) C is/are a compound containing an ethylenically unsaturated double bond group such as ethylene oxide-modifies trimethylolpropane triacrylate (Page 16, [0229]; Page 17, Table) with benefit of providing a polarizing plate having excellent surface hardness and excellent adhesiveness between a polarizer and a resin layer arranged on the polarizer (Page 3, [0044]; Page 18, [0244]; Page 18, [0249]). 
Alternatively, “719 teaches an adhesive resin composition for adhering a polarizer and the polarizer protective film (Page 1, [0007]; Page 17, [0197]) , comprising a  curable resin composition (Page 11, [0164]) as a resin layer (Page 1, [0012] comprising a compound A as boronic acid monomer (Page 11, [0177], Table 1), a radical polymerization initiator B having a hydrogen withdrawing effect such as Irgacure 907 (Page 12, [0181]-[0183], Table 1), and one or more radical polymerizable compounds C such as DPHA or A-TMMT, or SP327 (Page 11, [0173]-[0176], Table 1) with benefit of providing a polarizing plate having excellent surface hardness and excellent adhesiveness between a polarizer and a resin layer arranged on the polarizer (Page 1, [0009]). 


    PNG
    media_image6.png
    259
    286
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    362
    260
    media_image7.png
    Greyscale

In an analogous art an adhesive composition comprising a curable resin composition for an image display device using the polarizing film, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the curable resin composition by “380 , so as to include the adhesive resin composition comprising a compound A represented by the general formula (1) as set forth as taught by “031, and would have been motivated to do so with reasonable expectation that this would result in providing a polarizing plate having excellent surface hardness and excellent adhesiveness between a polarizer and a resin layer arranged on the polarizer as suggested by “031 (Page 3, [0044]; Page 18, [0244]; Page 18, [0249]). 
In an analogous art an adhesive composition comprising a curable resin composition for an image display device using the polarizing film, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the curable resin composition by “380, so as to include the adhesive resin composition comprising a compound A represented by the general formula (1) as set forth as taught by “719, and would have been motivated to do so with reasonable expectation that this would result in providing a polarizing plate having excellent surface hardness and excellent adhesiveness between a polarizer and a resin layer arranged on the polarizer as suggested by Ishiguro (Page 1, [0009]). 


Regarding claim 4: “380 teaches the polarizing film (Page 1, [0008]), wherein the radical polymerization initiator B is at least one selected from the group consisting of thioxanthone-based photopolymerization initiators  (Page 2, [0021], and benzophenone-based photopolymerization initiators (Page 9, [0112]).

Regarding claim 5: “380 teaches the polarizing film (Page 1, [0008]), wherein the radical polymerizable compound(s) C is/are a compound containing an ethylenically unsaturated double bond group (Page 2, [0018]; Page 5, [0079]).

Regarding claim 6: “380 teaches the polarizing film (Page 1, [0008]), wherein the radical polymerizable compound(s) C comprise(s) a compound represented by the general formula (2):

    PNG
    media_image2.png
    112
    227
    media_image2.png
    Greyscale


wherein R3 is a hydrogen atom or a methyl group, R4 and R5 are each independently a hydrogen atom, an alkyl group, a hydroxyalkyl group, an alkoxyalkyl group, or a cyclic ether
group, and R4 and R5 may form a heterocyclic ring (Page5, [0079]; Page 6, [0080]). 

Regarding claim 8: “380 teaches the polarizing film (Page 1, [0008]), wherein the  adhesive layer positioned on/over at least one surface of the polarizer is yielded by curing the adhesive resin composition (Page 5, [0076]).

Regarding claim 9: “380 teaches the polarizing film (Page 1, [0008]), wherein a transparent protective film is laid on/over the at least one surface of the polarizer to interpose the adhesive layer between the at least one surface and the transparent protective film (Page 16, [0173]; Page 16, [0177]).

Regarding claim 10: “380 teaches an optical film, on/over which at least one of the polarizing film is laminated (Page 16, [0177]-[0178]; Page 21, Claim 27)

	Regarding claim 11: “380 teaches an image display device, using the polarizing film. (Page 21, Claims 28-29)

Response to Arguments
11.	 Applicant’s arguments with respect to claims 1-6, 8-11  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/12/2021